Dykman, J.,
(dissenting.) This action was commenced in a court of justice of the peace by the plaintiff as.administratrix of her deceased husband, for the conversion of a watch, an overcoat, and a dog. The trial was before the justice of the peace and a jury, and the verdict was “for the return of the property.” It does not appear whether judgment has been entered upon the verdict, and it is quite immaterial. The law makes the judgment in accordance with the verdict,'and the justice can write none other. No objection was made to the form of the verdict at the time of its rendition, and no request was made to the court for its correction, either by the jury or the court. The verdict was for the plaintiff, and the judgment the law makes upon it is for the return of the property. But there was no assessment of the value, and therefore there seems to be no legal mode of enforcing the judgment. The result seems to be, therefore, that the judgment is unavailable to the plaintiff, although nominally in her favor. The judgment of the county court should therefore be affirmed, with costs.